DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to Applicant’s communications filed September 9, 2019.  Currently, claims 1–20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 16 recite “receiving a product or service name for competitive analysis” and “determining a plurality of dimensions for competitive analysis”.  Examiner submits that the second recitation of “competitive analysis” renders the scope of the claims indefinite because it is unclear whether Applicant intends for the second recitation of “competitive analysis” to reference the first recitation or intends to introduce a second, different “competitive analysis”.  For purposes of examination, claims 1, 10, and 16 are interpreted as reciting “determining a plurality of dimensions for the competitive analysis”.

Further, claims 5, 14, and 20 recite “wherein calculating distances between each of the keywords”.  Examiner notes, however, that the claims previously recite “calculating distances between each of the keywords” in claims 4, 13, and 20.  As a result, the scope of claims 5, 14, and 20 is indefinite because it is unclear whether Applicant intends for the second recitation of “distances” to reference the first recitation or intends to introduce a second, different “distances”.  For purposes of examination, claims 5, 14, and 20 are interpreted as reciting “wherein calculating the distances between each of the keywords”.
Finally, claims 7 and 17 recite “average sentiment values for product or service”.  However, claims 1 and 16 previously recite “receiving a product or service”.  As a result, the scope of claims 7 and 17 is indefinite because it is unclear whether Applicant intends for the second recitation of “product or service” to reference the initial recitation or intends to introduce a second, different “product or service”.  For purposes of examination, claims 7 and 17 are interpreted as reciting “average sentiment values for the product or service”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “receiving a product or service name for competitive analysis”; “determining a plurality of dimensions for competitive analysis of the product or service”; “collecting product or service data regarding a product or service associated with the product or service name and one or more competing products or services”; “performing, using the plurality of dimensions, natural language processing on the collected product or service data”; and “calculating, using results of the natural language processing, a product or service competitiveness score”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements recite certain methods of organizing human activity associated with commercial marketing or sales activities because the elements describe a process for evaluating product or service competitiveness.  Additionally, the “determining” and “performing” elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind; and when considered in view of Applicant’s Specification, the “calculating” element recites mathematical concepts because the element recites mathematical calculations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.

With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include an implicit computer and a limitation for outputting the score.  When considered in view of the claim as a whole, the additional elements of claim 1 do not integrate the abstract idea into a practical application because the computer is a generic computer element that amounts to no more than a tool used to perform the recited abstract idea and the step for “outputting” amounts to no more than an insignificant extrasolution activity to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 10 and 16 include substantially similar limitations to those presented with respect to claim 1.  Although claim 10 further recites one or more processors and a memory comprising instructions and claim 16 further recites a computer program product comprising a computer readable storage medium, the 
Claims 2–9, 11–15, and 17–20 do not recite any additional elements beyond those recited with respect to independent claims 1, 10, and 16.  As a result, claims 2–9, 11–15, and 17–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claims 1, 10, and 16.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include an implicit computer and a limitation for outputting the score.  The additional elements of claim 1 do not amount to significantly more than the abstract idea because the computer is a generic computer element that amounts to no more than a tool used to perform the recited abstract idea and the step for “outputting” amounts to no more than a well-understood, routine, and conventional computer function in view of Applicant’s Specification, which describes the claimed function in such a manner that indicates that the additional element is sufficiently well-known in the art (see e.g., Spec ¶¶ 36–37).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering 
As noted above, claims 10 and 16 include substantially similar limitations to those presented with respect to claim 1.  Although claim 10 further recites one or more processors and a memory comprising instructions and claim 16 further recites a computer program product comprising a computer readable storage medium, the additional elements of claims 10 and 16 do not amount to significantly more than the abstract idea because the computing elements are generic computer elements that amount to no more than a tool used to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 10 and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–9, 11–15, and 17–20 do not recite any additional elements beyond those recited with respect to independent claims 1, 10, and 16.  As a result, claims 2–9, 11–15, and 17–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1, 10, and 16.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–5, 9–14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (U.S. 2009/0125549).
Claims 1, 10, and 16:  Li discloses a computer-implemented (See FIG. 20 and paragraph 101) method for competitive analysis, the method comprising: 
receiving a product or service name for competitive analysis (See FIG. 2 and paragraph 56, wherein first and second objects to be compared are obtained, and wherein obtaining objects requires receiving a name or identifier; see also paragraph 64, wherein each product is named, and wherein the names are deleted in preprocessing); 
determining a plurality of dimensions for competitive analysis of the product or service (See FIG. 5 and paragraph 55, wherein ontology information includes a common attribute name vocabulary; see also paragraph 60, wherein exemplary printer attribute dimensions are disclosed); 
collecting product or service data regarding a product or service associated with the product or service name and one or more competing products or services (See paragraphs 21–22 and 55, wherein data regarding the object is extracted from information sources); 

calculating, using results of the natural language processing, a product or service competitiveness score (See paragraphs 56 and 21–22, wherein the first and second object profiles are used to compute a competitiveness metric); and 
outputting the product or service competitiveness score (See paragraph 66, wherein the calculated competitiveness metric is output to the database).
With respect to claim 10, Li discloses one or more processors and a memory communicatively coupled to the one or more processors, wherein the memory comprises instructions (See FIG. 20 and paragraph 101).
With respect to claim 16, Li discloses a computer program product for competitive analysis, the computer program product comprising a computer readable storage medium having program instructions executable by a computer (See paragraph 111).
Claims 2 and 11:  Li discloses the method of claim 1, wherein performing natural language processing further comprises: extracting keywords from the collected product or service data (See paragraphs 63–64, wherein keyword extraction is disclosed).
Claims 3 and 12:  Li discloses the method of claim 2, further comprising: converting the keywords and the plurality of dimensions to word vectors (See paragraphs 63–64, wherein a keyword feature vector is disclosed).
Claims 4 and 13:  Li discloses the method of claim 3, further comprising: calculating distances between each of the keywords and each of the plurality of dimensions (See paragraphs 63–64, in view of paragraph 8, wherein a cosine similarity distance is calculated between attribute values for each dimension).
Claims 5 and 14:  Li discloses the method of claim 4, wherein calculating distances between each of the keywords and each of the plurality of dimensions includes calculating a cosine similarity between each of the keywords and each of the plurality of dimensions (See paragraphs 63–64, in view of paragraph 8, wherein a cosine similarity distance is calculated between attribute values for each dimension).
Claims 9 and 19:  Li discloses the method of claim 1, wherein the plurality of dimensions are selected from the group consisting of: price, compatibility, functionality, support, and usability (See paragraph 56, wherein attribute value dimensions are disclosed, and wherein the recited dimensions are afforded limited patentable weight as nonfunctional descriptive material that does not further limit the scope of the claimed method or computer program product).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (U.S. 2009/0125549) in view of Moreau et al. (U.S. 2017/0091816).
Claims 6, 15, and 20:  As described above, Li discloses the elements of claims 1–5, 10–14, and 16.
Li further discloses the method of claim 5, further comprising: assigning each of the keywords to at least one of the plurality of dimensions using the distances (See paragraph 70, in view of paragraph 8, wherein profile elements are mapped to node dimensions using VSM methods).  Li does not, however, expressly disclose the remaining claim elements.
Moreau discloses extracting keyword sentiment values for each of the keywords (See paragraphs 48 and 51, wherein sentiment values are determined for keywords); and 
calculating a sentiment value for each of the plurality of dimensions based on the keyword sentiment values of the keywords assigned to each of the plurality of dimensions (See paragraphs 41 and 55, wherein an overall sentiment value is determined from sentiment scores associated with each feature dimension).
Li discloses a system directed to calculating competitiveness between objects using language analysis.  Similarly, Moreau discloses a system directed to determining sentiment of competitive items.  Each reference discloses a system directed to evaluating competitive products.  The technique of calculating sentiment associated with dimensions is applicable to the system of Li as they each share characteristics and capabilities; namely, they are directed to product analysis.
.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (U.S. 2009/0125549) in view of Bala et al. (U.S. 2015/0142520).
Claims 7 and 17:  As described above, Li discloses the elements of claim 1.
Li further discloses the method of claim 1, wherein calculating the product or service competitiveness score includes calculating scores of the product or service and the one or more competing products or services (See paragraph 61, wherein competitiveness scores are calculated), and 
a volume of the product or service data relating to the product or service and the one or more competing products or services (See paragraph 84, wherein the number of information source documents related to the objects is utilized in calculating the competitiveness score).  Li does not, however, expressly disclose the remaining claim elements.

average sentiment values for product or service and the one or more products or services (See paragraph 76, wherein a weighted arithmetic mean is utilized to compute and overall summary score); see also paragraph 7, wherein the disclosure is applicable to products).
Li discloses a system directed to calculating competitiveness between objects using language analysis.  Similarly, Bala discloses a system directed to determining product sentiment.  Each reference discloses a system directed to evaluating products.  The technique of utilizing numeric ratings and average sentiment is applicable to the system of Li as they each share characteristics and capabilities; namely, they are directed to product analysis.
One of ordinary skill in the art would have recognized that applying the known technique of Bala would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bala to the teachings of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate product analysis into similar systems.  Further, applying numeric ratings and average sentiment to Li would have been recognized by those of ordinary skill in the art as 
Claims 8 and 18:  Li discloses the method of claim 1, wherein calculating the product or service competitiveness score includes giving weight to scores of data (See paragraphs 58 and 64, wherein competitiveness metrics are calculated according to weighting policies).  Li does not, however, expressly disclose the remaining claim elements.
Bala discloses calculating the score includes giving weight to scores of data with more recent scores of data receiving a higher weight (See paragraphs 172 and 104, wherein observation data is weighted according to recency; see also paragraph 7, wherein the disclosure is applicable to products).
One of ordinary skill in the art would have recognized that applying the known technique of Bala would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.  

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
BUGE, IIII et al. (U.S. 2017/0132309) discloses a system directed to entity sentiment aggregation; 
Harris et al. (U.S. 2013/0231974) discloses a system directed to quantifying sentiment for give time periods; and
Business Process Management Journal, 23(3), 735-762.) discloses a system directed to product-level competitor analysis based on natural language processing and sentiment analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623